Case 20-12890-mkn         Doc 129      Entered 09/23/20 16:37:24       Page 1 of 4




E FILED ON 09/23/2020
THOMAS E. CROWE, ESQ.
THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
2830 S. Jones Blvd., Suite 3
Las Vegas, Nevada 89146
(702) 794-0373
Attorney for Debtor
Nevada State Bar no. 3048


                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA
                                       ******

In re:                                         )       BANKRUPTCY NUMBER:
                                               )       BK-S-20-12890-MKN
PLAYERS NETWORK,                               )           Chapter 11
                                               )
                       Debtor.                 )       Date: October 7, 2020
                                               )       Time: 9:30 a.m.

  OPPOSITION CONVERTIBLE NOTE HOLDER, SBI INVESTMENTS LLC, 2014-1’S
 MOTION TO DISMISS DEBTOR’S CHAPTER 11 CASE FOR CAUSE UNDER 11 U.S.C.
                     §§305(A)(1), 1112(b), & 1129(A)(3)

               Comes now, Debtor above-named, by and through its attorney THOMAS E.

CROWE, ESQ., and oppose the Opposition to Convertible Note Holder, SBI Investments, LLC,

2014-1’s Motion to Dismiss Debtor’s Chapter 11 Case For Cause Under 11 U.S.C. §§305(A)(1),

1112(b), & 1129 (A)(3), filed by Brian D. Shapiro, Esq., Attorney for SBI Investments, LLC, 2014-

1, based upon the points and authorities attached hereto.

               DATED this 23rd day of September, 2020.

                                                       THOMAS E. CROWE PROFESSIONAL
                                                       LAW CORPORATION

                                                       By/s/THOMAS E. CROWE
                                                       THOMAS E. CROWE, ESQ.
                                                       2830 S. Jones Blvd.,Suite 3
                                                       Las Vegas, Nevada 89146
                                                       Attorney for Debtor
Case 20-12890-mkn           Doc 129         Entered 09/23/20 16:37:24      Page 2 of 4




                                    POINTS AND AUTHORITIES

                The aforementioned Debtor filed for relief under Chapter 11 of Title 11 of the

Bankruptcy Code on June 17, 2020. The Debtor herein opposes the Convertible Note Holder, SBI

Investments LLC, 2014-1’s Motion to Dismiss Debtor’s Chapter 11 Case For Cause Under 11 U.S.C.

§§305(A)(1), 1112(b), &1129(A)(3) filed herein by Brian D. Shapiro, Attorney for SBI Investments,

LLC, 2014-1, on the basis that Debtor’s Plan does not attempt to modify the rights of convertible debt

holders to convert. Thus convertible debt holders, to the extent they are treated as shareholders, remain

unimpaired as shareholders. The only impairment under the Plan would be to unsecured creditors

(such as SBI) and Debtor anticipates that the sole class of creditors will accept the Plan, thus negating

the effect of the absolute priority rule.

        SBI’s argument is also disingenuous because the court has already lifted the stay to allow

conversion pending approval of Debtor’s Plan. It is clear that no impairment whatsoever results from

the Bankruptcy to the shareholders who received their shares via conversion.

        Debtor furthermore is not currently deriving revenue from any business activity which may

be in violation of 21 U.S.C. §843(a)(7). While its subsidiary is designed to engage in such activities

upon anticipated legalization, the Debtor itself is neither operating nor planning to operate any such

facility. Under controlling Ninth Circuit authority, Debtor itself is not engaged in any business activity

///

///

///

///

///

///
Case 20-12890-mkn        Doc 129      Entered 09/23/20 16:37:24        Page 3 of 4




which at this juncture could be deemed in violation of the Controlled Substance Act (CSA), nor is it

deriving revenue or expected to derive tainted revenue from any related entity during the pendency

of this Bankruptcy.

               DATED this 23rd day of September, 2020.

                                                     Respectfully Submitted:

                                                     THOMAS E. CROWE PROFESSIONAL
                                                     LAW CORPORATION

                                                     By/s/ THOMAS E CROWE
                                                     THOMAS E. CROWE, ESQ.
                                                     2830 S. Jones Blvd., Suite 3
                                                     Las Vegas, Nevada 89146
                                                     Attorney for Debtor
///

///

///

///

///

///

///

///

///

///

///

///

///

///
Case 20-12890-mkn         Doc 129      Entered 09/23/20 16:37:24         Page 4 of 4




CERTIFICATE OF MAILING OF RE: OPPOSITION CONVERTIBLE NOTE HOLDER,
 SBI INVESTMENTS LLC, 2014-1’S MOTION TO DISMISS DEBTOR’S CHAPTER 11
       CASE FOR CAUSE UNDER 11 U.S.C. §§305(A)(1), 1112(b), & 1129(A)(3)

      I, DONOVAN BOSQUE hereby certify that a copy of the OPPOSITION CONVERTIBLE

NOTE HOLDER, SBI INVESTMENTS LLC, 2014-1’S MOTION TO DISMISS DEBTOR’S

CHAPTER 11 CASE FOR CAUSE UNDER 11 U.S.C. §§305(A)(1), 1112(b), & 1129(A)(3)filed

herein, in the above-entitled case, was mailed via U.S. Mail or electronically mailed by the court on

the 23rd day of September, 2020, to the parties and addresses follows:

Brian Shapiro                                         U.S. Trustee – LV -11
510 S. 8th St., Suite 305                             300 Las Vegas Blvd. S., Ste 4300
Las Vegas, NV 89101                                   Las Vegas, NV 89101
brian@brianshapirolaw.com

Ivan J. Reich
Nason, Yeager, Gerson, Harris & Fumero, P.A.
3001 PGA Boulevard, Ste 305
Palm Beach Gardens, FL 33410
ireih@nasonyeager.com

               DATED this 23rd day of September 2020.

                                                      /s/ DONOVAN BOSQUE
                                                      DONOVAN BOSQUE, an employee of
                                                      THOMAS E. CROWE PROFESSIONAL
